Appeal by employer and its insurance carrier from an award of compensation for temporary total disability. The issue is whether the accident which caused the disability arose out of and in the course of claimant’s employment. Claimant was a plant worker. She had no duties to perform that required her presence upon the public streets. On the-day of the accident she had left the plant and was returning to her home. It has been found, and we assume it to be the fact, that when she was some distance from the plant, and upon a public street, she decided to return to see if the public address system there had been turned off. It was a part of her duties to look after such a matter. As she turned around she slipped and fell, and received the injuries for which compensation has been awarded. On the facts as found by the board we are of the opinion that, as a matter of law, her accidental injuries did not arise out of and in the course of her employment. Claimant was in no different position than if she had been on her way to work at any time, or had reached home and then decided to return to the plant to look after the public address system. The risk of street travel was not a risk of her employment. (Matter of White v. Consolidated Aircraft Corp., 242 App. Div. 712, and cases there cited, affd. 266 N. Y. 554.) Award reversed as a matter of law and claim dismissed, with costs against the Workmen’s Compensation Board. Hill, P. J., Heffernan, Brewster, Foster and Russell, JJ., concur.